Citation Nr: 0713343	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-32 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a chronic right shoulder separation.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1999 to 
January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, in pertinent part, granted 
service connection for a chronic right shoulder separation 
and from a January 2007 rating decision which assigned an 
initial disability rating of 20 percent. 
The veteran requested a personal hearing before a Member of 
the Board at the RO in his July 2004 substantive appeal.  The 
veteran failed to report for his scheduled hearing in 
November 2005.  The request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d).


FINDING OF FACT

The veteran's right shoulder disability is not manifested by 
ankylosis, impairment of the humerus, or limitation of arm 
motion to shoulder level.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for a 
chronic right shoulder separation are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Rating

The veteran contends that he is entitled to a rating in 
excess of 20 percent for his chronic right shoulder 
separation.  During service, the veteran suffered a 
separation of the acromioclavicular joint which has not been 
repaired.  For the reasons that follow, the Board concludes 
that a higher rating is not warranted.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his right shoulder separation, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's right shoulder disability is currently rated 
under Diagnostic Code (DC) 5203, for clavicle or scapula 
impairment.  His 20 percent rating is the maximum rating 
allowed under DC 5203.  See 38 C.F.R. § 4.71a.  Accordingly, 
the Board will look to other potentially applicable 
Diagnostic Codes to determine if he is entitled to a higher 
rating.  

Diagnostic Code 5201 provides for ratings based on limitation 
of motion of the arm.  A veteran's disability is rated at 20 
percent disabling if it limits the motion of the arm at 
shoulder level.  If the veteran's disability results in 
greater limitation of motion of the arm, the ratings depend 
on whether the disability affects the veteran's dominant or 
minor side.  Dominant side disabilities, under Code 5201, are 
rated 30 percent for limitation of the arm midway between 
side and shoulder level and 40 percent for limitation of the 
arm to 25 degrees from the side.  Minor side disabilities, on 
the other hand, are rated 20 percent and 30 percent 
respectively.  38 C.F.R. § 4.71a, DC 5201.

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. § 
4.71, Plate I.  With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder.  Id.  With external rotation, range of 
motion for the arm is from the shoulder level (zero degrees) 
to in line with the side of the head (90 degrees).  Id.  With 
internal rotation, range of motion for the arm is from the 
shoulder level (zero degrees) to in line with the side of the 
torso (90 degrees).  Id.

There are two range of motion tests of record.  At a consult 
examination prior to discharge in January 2003, the veteran 
had a full range of motion in his right shoulder, with zero 
to 180 degrees of flexion and abduction and zero to 90 
degrees of external and internal rotation.  At his May 2005 
VA examination, the veteran had a range of motion of zero to 
165 degrees of flexion and abduction with zero to 90 degrees 
of external and internal rotation.  While the veteran has 
some slight limitation of motion in his right shoulder, it 
does not even approach the level required for a rating under 
DC 5201.  The Board concludes that a rating under DC 5201 is 
not warranted.

The remaining Diagnostic Codes for the shoulder rate 
ankylosis of the scapulohumeral joint (5200) and other 
impairment of the humerus (5202).  The record does not 
reflect ankylosis or humerus impairment.  Ratings under these 
provisions are not warranted and they will not be discussed 
further.

The Board has also considered the rule of DeLuca, supra.  At 
the veteran's January 2003 examination, the veteran had pain 
at full 180 degree flexion.  He did not have pain, fatigue, 
weakness or lack of endurance.  The acromioclavicular joint 
had a hypertrophic appearance.  At his May 2005 VA 
examination, the veteran did not have additional loss of 
range of motion on repetitive testing.  There was mild 
discomfort in the acromioclavicular joint during external and 
internal rotation testing.  No gross instability was noted.  
The Board concludes that there is no additional disability 
shown by the objective evidence beyond that which is 
compensated by the veteran's current 20 percent rating.  An 
increased rating under DeLuca is not warranted.  

As the Board concludes that a rating in excess of 20 percent 
is not warranted and the 20 percent rating has been assigned 
since the day after the veteran's separation from service, a 
staged rating under the rule of Fenderson, supra, is not 
warranted.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Letters dated in April 2005 and June 2006 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  Although the letters were 
not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in April 2005, he was 
provided five months to respond with additional argument and 
evidence and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in September 2005.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  Similarly, he was again provided 
adequate notice in June 2006, he was provided seven months to 
respond with additional argument and evidence and the claim 
was readjudicated and an additional supplemental statement of 
the case (SSOC) was provided to the veteran in January 2007.  
See Id.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The April 2005 and June 2006 letters told him to 
provide any relevant evidence in his possession. 

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's claim was granted, a disability rating 
and effective date assigned, in a February 2003 decision of 
the RO.  VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet.App. 419 (2006).  
Accordingly, the Board concludes that any error in failing to 
provide adequate pre-adjudicative notice under 38 U.S.C.A. § 
5103(a) was harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  On remand from the Board, the veteran was asked in 
the June 2006 VCAA letter to provide an authorized release 
form for Dr. A.W. so that those records could be incorporated 
into the file.  The veteran failed to respond to the letter.  
While VA has a statutory duty to assist the veteran in 
developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Without the 
veteran's authorization, nothing further can be done.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2003 and 2005.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's right shoulder since he was last examined.  There 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The 2003 and 2005 VA examination reports are thorough and 
supported by VA outpatient treatment records.  There is no 
rule as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.

The Board ordered that an examination be provided in the June 
2006 remand; however, the veteran failed to appear on two 
occasions.  Even if some increase in disability had occurred, 
the veteran must make himself available for examination in 
order to develop a complete record.  See Wood, supra.  It is 
incumbent upon a veteran to submit to VA examinations when 
applying for a VA benefit, especially in instances, such as 
in this case, where the examination is essential to assessing 
the current severity of his service-connected disability.  38 
C.F.R. § 3.326.  The Board has rated the veteran according to 
the evidence of record.  See 38 C.F.R. § 3.655.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating in excess of 20 percent for 
a chronic right shoulder separation is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


